PER CURIAM.
This is an appeal by the plaintiffs from an order awarding costs against them in the amount of $5,981.19 subsequent to the entry of an adverse final summary judgment. We agree entirely with the plaintiffs that the trial court abused its discretion in taxing as costs (1) $2,500 for photocopying expenses, and (2) $600 for transcripts of pretrial hearings, because it is plain on this record that neither of these items served a useful purpose for the defendants in securing the summary judgment in their favor. We further agree with the plaintiffs that the trial court abused its discretion in taxing as costs the nearly $3,000 for deposition transcripts because these items also served no useful purpose for the defendants in securing the summary judgment in their favor, save for the costs of the three depositions taken by the defendants which were, in part, relied on by the defendants in their motion for summary judgment. See Caceres v. Physicians Protective Trust Fund, 489 So.2d 869 (Fla. 3d DCA 1986); Vogel v. Allen, *944443 So.2d 368 (Fla. 5th DCA 1983); Crane v. Stulz, 136 So.2d 238 (Fla. 2d DCA 1962).
The order taxing costs under review is reversed, and the cause is remanded to the trial court with directions to tax as costs only the above-stated three depositions which were relied on by the defendants in their motion for summary judgment.
Reversed and remanded.